Order entered November 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00106-CV

                           GORDON CARROLL FISHER, Appellant

                                                V.

 DANIEL K. HAGOOD, P. C. AND FITZPATRICK HAGOOD SMITH AND UHL, INC.,
                                Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05268-A

                                            ORDER
       In their letter filed October 31, 2019, appellees stipulated that due to their settlement with

Gene E. Phillips on September 10, 2018, “[t]he effect of the settlement credit is that, as of

September 10, 2018, the amount of the arbitration award/judgment due and owing by Fisher is

reduced to $602,583.24, plus interest of $49.52 per day until paid.” At submission, the Court

asked appellant’s counsel if he agreed that amount was correct. Appellant’s counsel stated he

would review the matter and notify the Court whether he agreed to appellees’ stipulation. As of

the date of this order, appellant has not communicated with the Court regarding the stipulation.

Accordingly, the Court requests that appellant notify the Court by November 22, 2019 whether

he agrees to the stipulation.
/s/   LANA MYERS
      PRESIDING JUSTICE